Citation Nr: 1508273	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Flagler Hospital on April 21, 2012.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from September 1971 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  On April 21, 2012, the Veteran received private treatment at Flagler Hospital for a nonservice-connected disability - cellulitis from tick bites.  

2.  The totality of the evidence reveals that the Veteran's private hospitalization on April 21, 2012 for cellulitis was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  VA facilities were not feasibly available on April 21, 2012, considering that the nearest VA clinic was closed because it was the weekend, the urgent and potentially dangerous nature of the Veteran's medical emergency when he was hospitalized, and the geographical distance involved to the nearest VAMC, especially since the Veteran is homeless and his means of transportation are limited.    
 
3.  The Veteran did not remain at Flagler Hospital on April 21, 2012, beyond the point of stabilization.



CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Flagler Hospital on April 21, 2012.  38 U.S.C.A. § 1725, 5107 (West 2014); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the afternoon of Saturday, April 21, 2012, the Veteran arrived by bus at the private emergency room of Flagler Hospital, in St. Augustine, Florida at approximately 12:32 p.m.  The Veteran reported experiencing swelling, a rash, and tenderness on the right shin and quadriceps from tick bites.  The bites occurred four months before, but only became worse in the last day.  He decided to go to the emergency room once the rash had spread up to his groin.  He was diagnosed with cellulitis.  The Veteran was prescribed several prescriptions including an antibiotic and a pain reliever to treat the cellulitis.  He remained at the hospital for close to one hour before discharge at 1:29 p.m.  The Veteran is not service-connected for any disability.  He has no health insurance.  He has submitted a private invoice in the amount of $1,019.15.  

The VAMC denied the Veteran's medical reimbursement claim, determining that his hospitalization was not for emergency treatment.  VA has also denied payment or reimbursement of unauthorized medical expenses for this hospitalization on the basis that VA facilities were deemed feasibly available on April 21, 2012.   

The Veteran, however, requests reimbursement of these unauthorized medical expenses.  He contends that private treatment on the afternoon of April 21, 2012, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He has also asserted that the nearest VAMC in Gainesville, Florida was not feasibly available at the time of the private treatment due to geographical distance from his location (74.4 miles), the fact that he is a homeless veteran with no means of transportation, and the severity or urgency of his medical condition.  He has added that the nearby VA Clinic in St. Augustine, Florida was closed on the weekend until Monday.  See June 2012 NOD; October 2012 VA Form 9.

Initially, with regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  However, it is of no consequence, as the Veteran has not established service connection for any disability and he is not participating in a rehabilitation program.  See 38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for authorized private treatment is unwarranted.  

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from a VA clinic or hospital to the private hospital.  See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Therefore, as there was no "transfer," this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3), does not apply here.  

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran does not have any service-connected disabilities.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that he had a total disability permanent in nature resulting from his service-connected disabilities, or that his nonservice-connected cellulitis  was associated with and aggravating his service-connected disabilities, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in April 2012, subsequent to the October 2008 effective date of the amendments.  

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating that emergency treatment means medical care or services furnished, in the judgment of VA (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time (i) as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) as a Department facility or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.  

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2014), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2014).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (providing that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a medical emergency.  That is, VA should weigh the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  It has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran; the Veteran is financially liable to the private providers of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided; and the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2014).  

The central issues in the present case thus are the following: (1) whether the private treatment at Flagler Hospital on April 21, 2012, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) and whether a VA or other Federal facility/provider was not feasibly available on April 21, 2012, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1); 38 C.F.R. § 17.1002(b), (c).  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was only hospitalized for about an hour and left on his own accord in good condition when his symptoms improved.  See 38 C.F.R. §§ 17.53, 17.1001(d), 17.1005 (2014).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on April 21, 2012, under the amended version of 38 U.S.C.A. § 1725 are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's hospitalization on April 21, 2012, at Flagler Hospital was emergency treatment under the amended version of 38 U.S.C.A. § 1725.  That is, the evidence of record establishes that on April 21, 2012, a medical emergency existed and that VA facilities at the nearest VAMC in Gainesville, Florida were not feasibly available.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

With regard to lay evidence of whether a medical emergency existed, the Veteran has credibly stated that he was experiencing pain, swelling, and a spreading rash from tick bites on the right leg.  He indicates his condition was worsening at the time (Saturday, April 21, 2012).   He was having difficulty walking.  He believes it would not have been prudent for him to wait until the VA clinic opened on Monday.  When he arrived at the emergency room, he was immediately placed on antibiotics.  See June 2012 NOD; October 2012 VA Form 9.  Overall, the Veteran's lay assertions as to the existence of an emergent situation are competent and credible.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  

With regard to medical evidence on the issue of whether a medical emergency existed, the medical evidence of record from Flagler Hospital is somewhat mixed.  In support of an emergent situation, it was noted the symptoms had worsened in the last day and the Veteran had not experienced previous symptoms from the bites, and upon discharge the Veteran was instructed to follow up at the emergency department if symptoms worsened.  He was prescribed an antibiotic - Bactrim, to clear the infection, and Ibuprofen for the pain.  As to the medical records against the existence of an emergent situation, the bites were noted to have occurred four months earlier; at their worst - the symptoms were assessed as "moderate;" with no "acute" distress aside from pain, tenderness, swelling, and a spreading rash, the Veteran was negative for all other symptoms such as fatigue or a fever or sweating or difficulty walking.  Moreover, in May 2012 a VA clinician determined that the situation was not emergent. 

Resolving all doubt in favor of the Veteran, the totality of the evidence establishes that a medical emergency existed for this Veteran on April 21, 2012.  In the context of the above findings, it is shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  It was a Saturday, and it would not have been prudent for the Veteran to simply have waited until Monday to get the treatment he needed.  A basic search of Internet medical treatise articles reveals that cellulitis can potentially became a very dangerous condition once the redness and swelling begin to spread, such as was the Veteran's situation on that day.  The Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the Veteran.  See 38 C.F.R. § 19.9(d)(5).  He required an immediate course of antibiotic treatment for his condition.  

The Board now turns to the issue of feasible availability.  The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated. 

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).  38 C.F.R. § 17.1002(c).

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

The Board concludes that the nearest VAMC in Gainesville, Florida was not feasibly available on April 21, 2012.  See 38 U.S.C.A. § 1728(c); 38 C.F.R. 
§§ 17.53, 17.120(c), 17.1002(c).  As discussed above, as to the urgency of the Veteran's condition on the afternoon of April 21, 2012, his medical condition of cellulitis was potentially dangerous and clearly emergent.  He required an immediate course of antibiotic treatment for his condition.  Both the medical and lay evidence of record confirm this.  

As to the geographical distance, this factor weighs in the Veteran's favor.  In this respect, the Board takes judicial notice that the nearest VA emergency room from the Veteran's home was the VAMC in Gainesville, Florida which is approximately 74.4 miles away and a one hour, 34 minute drive.  See Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998) (noting that the Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  The Board emphasizes that the Veteran is homeless, thus meaning that transportation to the VAMC was not readily available to him.  In contrast, Flagler Hospital, where the Veteran was actually hospitalized, was a short distance away by bus.  Thus, the VAMC was much farther away in the context of any emergent situation, and the Veteran's homelessness.  This factor weighs in the Veteran's favor.  The Board observes that an attempt to visit the VAMC for the services required would not have been reasonable, sound, wise, or practicable, as it was too far away given the possible seriousness of the Veteran's condition.  See 38 C.F.R. § 17.120(c).  Also, the VA Clinic in St. Augustine where the Veteran normally is treated was not open for business until two days later.  It would not have been prudent or logical for the Veteran to have waited given the potential danger of a cellulitis infection.    

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during his treatment at Flagler Hospital on April 21, 2012, is warranted.  38 U.S.C.A. §§ 1725, 5107.  In making this determination, it is emphasized that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at Flagler Hospital on April 21, 2012 is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


